Wentworth v Atwell (2019 NY Slip Op 09217)





Wentworth v Atwell


2019 NY Slip Op 09217


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, TROUTMAN, AND BANNISTER, JJ.


1279 CA 19-00710

[*1]GEORGE A. WENTWORTH AND JAYNE M. WENTWORTH, PLAINTIFFS-APPELLANTS,
vJANICE M. ATWELL, DEFENDANT-RESPONDENT. 
JANICE M. ATWELL, THIRD-PARTY PLAINTIFF-RESPONDENT,
vROBERT FEURY AND SANDRA L. FEURY, THIRD-PARTY DEFENDANTS-RESPONDENTS. 


LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL J. LONGSTREET OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
FELT EVANS, LLP, CLINTON (ANTHONY G. HALLAK OF COUNSEL), FOR DEFENDANT-RESPONDENT AND THIRD-PARTY PLAINTIFF-RESPONDENT. 
LAW OFFICES OF GEORGE F. ANEY, HERKIMER (FRANK L. MADIA OF COUNSEL), FOR THIRD-PARTY DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Herkimer County (Charles C. Merrell, J.), dated October 5, 2018. The order granted defendant's motion for summary judgment dismissing the complaint and for leave to amend the answer to add a counterclaim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court